    Case: 2:20-cv-04243-SDM-EPD Doc #: 6 Filed: 08/28/20 Page: 1 of 5 PAGEID #: 61




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


    DIANA NICKERSON, Individually and           )
    On Behalf of All Others Similarly           )
    Situated,                                   )
                                                )
                        Plaintiff,              )
                                                )
         v.                                     )   Case No. 2:20-cv-04243-SDM-EPD
                                                )   Judge Sarah D. Morrison
    AMERICAN ELECTRIC POWER                     )   Magistrate Judge Elizabeth
    COMPANY, INC., NICHOLAS K.                  )    Preston Deavers
    AKINS, BRIAN X. TIERNEY, and                )
    JOSEPH M. BUONAIUTO,                        )
                                                )
                        Defendants.

       JOINT MOTION SEEKING ENTRY OF THE PARTIES’ STIPULATION AND
              [PROPOSED] ORDER REGARDING TIME TO RESPOND

        The above-captioned putative class action, filed by Plaintiff on August 20, 2020, asserts

claims against Defendants under Sections 10(b) and 20(a) of the Securities Exchange Act of

1934 (the “Exchange Act”).1 Plaintiff’s claims are governed by the Private Securities Litigation

Reform Act of 1995 (“PSLRA”), and thus are subject to the PSLRA’s mandatory procedures,

including those governing the appointment of a lead plaintiff and lead plaintiff’s counsel. See 15

U.S.C. § 78u-4. Accordingly, and pursuant to the normal practice in PSLRA cases, the parties

have conferred and are submitting with this motion an agreed Stipulation and Proposed Order

Regarding Time to Respond (“Stipulation”) (attached as Exhibit A), which sets deadlines for

proceeding with the case in a manner consistent with the requirements of the PSLRA. The




1
  “Defendants” as used in this motion refers collectively to American Electric Power Company,
Inc., Nicholas Akins, Brian Tierney, and Joseph Buonaiuto.
    Case: 2:20-cv-04243-SDM-EPD Doc #: 6 Filed: 08/28/20 Page: 2 of 5 PAGEID #: 62




parties respectfully request that this Court enter their agreed Stipulation. In accordance with the

Court’s Standing Orders, a Word version of the Stipulation will be emailed to Chambers.

    I.   Overview of PSLRA Provisions Applicable to the Stipulation

         The PSLRA applies to any class action case arising under the federal securities laws and

establishes procedures governing how those cases proceed. See 15 U.S.C. § 78u-4. This

includes requiring a class action plaintiff to publish a notice, within 20 days of the filing of their

complaint, advising putative class members of the pendency of the action. 15 U.S.C. § 78u-

4(a)(3)(A). Publication of the notice triggers a 60-day period during which any member of the

purported class may file a motion with the court seeking approval to serve as lead plaintiff. Id.

The court then has up to 90 days from the date the notice is published to “appoint as lead

plaintiff the member or members of the purported plaintiff class that the court determines to be

most capable of adequately representing the interests of class members,” based on the

considerations set forth in the statute. 15 U.S.C. § 78u-4(a)(3)(B). The lead plaintiff selects and

retains class counsel, who must also be approved by the court. 15 U.S.C. § 78u-4(a)(3)(B)(v).

The lead plaintiff and plaintiff’s counsel will then decide if they want to amend the complaint, or

proceed with their claims based on the complaint on file.2

         Given this mandatory process, it is not unusual for the parties in a PSLRA case to agree

to a schedule that extends the time for the defendant to file a motion to dismiss or otherwise

respond to the complaint until sometime after the court appoints a lead plaintiff and that lead

plaintiff has either filed an amended complaint, or has designated a previously filed complaint as

the operative complaint.



2
  In the event more than one action on behalf of a class asserting substantially similar claims is
filed, those actions may be subject to consolidation with this case. 15 U.S.C. § 78u-4(a)(3)(B)(ii).
As of the date of this motion, the parties are not aware of any such similar actions.


                                                   2
 Case: 2:20-cv-04243-SDM-EPD Doc #: 6 Filed: 08/28/20 Page: 3 of 5 PAGEID #: 63




 II.   Application of the Above PSLRA Provisions to this Case

       Here, Plaintiff published the required class notice on August 20, 2020 (the same day

Plaintiff filed the complaint). Accordingly, any purported class member seeking to be appointed

as lead plaintiff must move the Court by October 19, 2020. The Court then has until November

18, 2020 to appoint a lead plaintiff, and thereafter (or at the same time) must approve lead

plaintiff’s counsel. The lead plaintiff must then determine whether to amend the complaint, or to

proceed with the class claims as currently pled.

       Consistent with the usual practice in PSLRA cases, counsel for the parties have conferred

and have agreed to extend certain deadlines, and to set other deadlines, so that the litigation

proceeds in a manner consistent with the requirements of the PSLRA, but also without

unnecessary delay. More specifically, the parties’ Stipulation, which they have submitted with

this motion: (1) acknowledges that Defendants will accept service of the complaint; (2)

temporarily stays Defendants’ time to answer, move against, or otherwise respond to any

complaint in this action until after appointment of a lead plaintiff and the filing of an amended

complaint (or designation of the complaint on file as the operative complaint); and (3) requires

the parties, within fourteen (14) days after entry of an order appointing a lead plaintiff, to submit

to the Court a proposed schedule. The proposed schedule would include specific dates by which

the lead plaintiff shall serve and file an amended complaint (or notify Defendants’ counsel that

an already-filed complaint will be the operative complaint), and Defendants shall respond to the

operative complaint. To the extent Defendants elect to move to dismiss the complaint, the

proposed schedule will include a briefing schedule for that motion.




                                                   3
 Case: 2:20-cv-04243-SDM-EPD Doc #: 6 Filed: 08/28/20 Page: 4 of 5 PAGEID #: 64




                                        CONCLUSION

       Accordingly, for the reasons explained herein, the parties respectfully request that the

Court enter the Stipulation and Proposed Order Regarding Time to Respond they have submitted

with this motion.

Dated: August 28, 2020

  /s/ Daniel R. Karon                                 /s/ James A. King
 Daniel R. Karon (0069304)                          James A. King (0040270)
 Trial Attorney                                     Trial Attorney
 KARON LLC                                          PORTER ,WRIGHT, MORRIS & ARTHUR LLP
 700 W. St. Clair Avenue, Suite 200                 41 South High Street
 Cleveland, Ohio 44113                              Columbus, Ohio 43215-6194
 Tel: 216-622-1851                                  Tel: (614) 227-2051
 dkaron@karonllc.com                                jking@porterwright.com

 Laurence M. Rosen                                  J. Kevin McCall (pro hac vice pending)
 Phillip Kim                                        Nicole A. Allen (pro hac vice pending)
 THE ROSEN LAW FIRM, P.A.                           JENNER & BLOCK LLP
 275 Madison Avenue, 34th Floor                     353 North Clark Street
 New York, New York 10016                           Chicago, IL 60654-3456
 Telephone: (212) 686-1060                          Telephone: (312) 222-9350
 Facsimile: (212) 202-3827                          Facsimile: (312) 527-0484
 Email: lrosen@rosenlegal.com                       Email: jmccall@jenner.com
         pkim@rosenlegal.com                               nallen@jenner.com

 Attorneys for Plaintiff Diana Nickerson            Attorneys for Defendants American Electric
                                                    Power Company, Inc., Nicholas K. Akins,
                                                    Brian X. Tierney, and Joseph M. Buonaiuto




                                                4
  Case: 2:20-cv-04243-SDM-EPD Doc #: 6 Filed: 08/28/20 Page: 5 of 5 PAGEID #: 65




                                               CERTIFICATE OF SERVICE

           The undersigned hereby certifies that on August 28, 2020, a copy of the foregoing was

filed electronically using the Court’s Case Management/Electronic Case Filing System

(CM/ECF). Notice of and access to this filing will be provided to all parties through CM/ECF.


                                                                    /s/ James A. King
                                                                    James A. King




Error! Unknown document property name.Error! Unknown document
property name.Error! Unknown document property name.

                                                                5
